--------------------------------------------------------------------------------

EXHIBIT 10.1
 
TRANSITION AND SEPARATION AGREEMENT
 
The parties to this Transition and Separation Agreement (this "Agreement") are
Terry Michaelson ("Employee") and Craft Brew Alliance, Inc. (the "Company"). 
This Agreement is effective as of January 1, 2014 (the "Effective Date").
 
RECITALS
 

A. Employee is employed by the Company pursuant to a letter agreement dated
March 29, 2010 (the "Employment Letter").

 

B. The Company wishes to terminate Employee's employment with the Company
effective December 31, 2014 (the "Termination Date").

 

C. The Company and Employee wish to provide for the smooth transition of
Employee's duties and responsibilities.

 
AGREEMENT
 
The Company and Employee agree as follows:
 

1. Except as otherwise provided in this Agreement, the terms and provisions of
the Employment Letter will continue to apply to Employee's employment with the
Company.  Nothing in this Agreement shall be considered grounds for a "good
reason" termination by Employee under the Employment Letter.

 

2. Unless earlier terminated, Employee's employment with the Company will end on
the Termination Date.  The Company will pay Employee all earned and unpaid wages
and all unused Paid Time Off accrued through the Termination Date as provided in
the Employment Letter.  The Company will accomplish this payment by mailing to
Employee a check for such amounts to the home address he has on record with the
Company.  Employee recognizes that the payment will be less regular deductions
and withholdings.

 

3. As of the Effective Date, Employee's title will be Senior Advisor.

 

4. From the Effective Date through June 30, 2014, Employee will be available to
work full time for the Company on projects assigned to him by the Board or Chief
Executive Officer.  From July 1, 2014, through the Termination Date, Employee
will be available to provide services for the Company when and as requested.

 

5. As of the Effective Date, Employee's annual base rate of salary will be
$346,000.  Employee shall not be entitled to any new equity grants or a cash
incentive bonus with respect to services performed after December 31, 2013.

-1-

--------------------------------------------------------------------------------

6. Employee's termination under this Agreement on the Termination Date will be
treated as a termination by the Company other than "for cause" under the
Employment Letter, and Employee will be entitled to the severance and other
benefits provided for in the Employment Letter on the terms set forth therein;
provided, however, that (A) for purposes of this Agreement and the Employment
Letter, in addition to the grounds for termination "for cause" specified in the
Employment Letter, a breach of this Agreement by Employee, including without
limitation any failure to perform work or tasks assigned to Employee in a time
and manner reasonably acceptable to the Company, will be grounds for a "for
cause" termination by the Company and (B) for a termination on the Termination
Date (or an earlier termination by the Company other than "for cause"), the
period for the continuation of health benefits shall be 36 months (or in the
event of a termination by the Company other than "for cause" prior to the
Termination Date, through the Termination Date and 36 months thereafter) and
payment thereof may be satisfied by payment of COBRA premiums on Employee's
behalf or, for any period when COBRA is not available to Employee, cash payments
to Employee in an amount equal to the periodic COBRA or health insurance premium
last made on Employee's behalf, with a lump sum payment of all remaining health
benefits on December 31, 2016.

 

7. As set forth in the Employment Letter, if Employee becomes employed by or
associated with a brewing or other company that the Company determines, in its
reasonable discretion, is a competitor of the Company or Anheuser-Busch, LLC,
Employee's severance benefits will terminate as of the effective date of such
employment or association.

 

8. In addition to the severance benefits provided for in the Employment Letter,
if Employee's employment continues until the Termination Date, or Employee is
terminated by the Company other than "for cause" prior to the Termination Date,
Employee will continue to be eligible for the Performance Award payable pursuant
to the Performance Award Agreement between Employee and the Company dated
effective May 14, 2012 (the "Continuing Award"), subject to the modifications
set forth below, notwithstanding that Employee's employment will have terminated
prior to the "Vesting Date" set forth in the agreement granting the Continuing
Award.  The Continuing Award is hereby modified such that it will be settled in
cash no later than March 14, 2015, with the cash payment equal to 92 percent of
the product of the number of shares otherwise issuable with respect to the
Continuing Award and the closing share price of the Company's common stock on
March 13, 2015.  Payment of the Continuing Award with respect to a performance
goal continues to be subject to the written determination of the administrator
of the Continuing Award after January 1, 2015, that the Company has achieved
(A) with respect to the 3-Year Net Sales goal at least 92.78 percent of the
specified performance goal and (B) with respect to the 3-Year Adjusted EBITDA
goal at least 84.38 percent of the specified performance goal, and the
respective portion of the Continuing Award is forfeited if such goal is not met.
Additionally, in the event that (A) Employee's severance benefits are terminated
pursuant to Paragraph 7 above prior to the payment of the Continuing Award or
(B) Employee fails to execute the general release of claims contemplated in the
Employment Letter within 30 days following the Termination Date (provided that
such release will not require Employee to release the Company from any claims
arising out of this Agreement), all of Employee's rights with respect to the
Continuing Award will be forfeited.

-2-

--------------------------------------------------------------------------------

9. The Company will not contest any application by Employee for unemployment
benefits based on a termination on the Termination Date.

 

10. If the Company receives a reference request from a prospective employer of
Employee, the Company will disclose only Employee's dates of employment and the
last position held with the Company.

 

11. Employee will make no negative or disparaging oral or written remarks or
statements of any nature whatsoever about the Company, its officers, directors,
or employees, or its products to any person or entity, either publicly or
privately, including, without limitation, on any social networking, blog, or
similar Internet site.

 

12. Employee acknowledges and reaffirms Employee's continuing obligations under
any Confidentiality Agreement that Employee entered into in connection with
Employee's employment with the Company, and Employee will strictly comply with
the terms of the Confidentiality Agreement.

 

13. Except as otherwise provided in this Agreement and the Employment Letter,
including without limitation Paragraph 12 above, this Agreement constitutes the
entire agreement of the parties concerning the subject matter of this Agreement.

 

14. The parties acknowledge that the only consideration for this Agreement is
the consideration expressly described herein, that each party fully understands
the meaning and intent of this Agreement, and that this Agreement has been
executed voluntarily.

 

15. The severance and other benefits under this Agreement are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code by
reason of being either "short-term deferrals" within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) or separation pay due to involuntary
separation from service under Treasury Regulation Section 1.409A-1(b)(9)(iii). 
All provisions of this Agreement shall be interpreted in a manner consistent
with preserving these exemptions.

-3-

--------------------------------------------------------------------------------

16. If any litigation, suit, or proceeding is instituted to enforce, interpret,
or rescind this ‎Agreement, or otherwise in connection with the subject matter
of this Agreement, ‎the prevailing party shall be entitled to recover, in
addition to any other relief ‎awarded, its attorneys’ fees and costs at trial,
any appeal, collection of the award, ‎or the enforcement of any order.‎

 
EMPLOYEE
 
CRAFT BREW ALLIANCE, INC.
 
/s/Terry Michaelson
 
By 
/s/Kurt R. Widmer
Terry Michaelson
 
Name: 
Kurt Widmer
Date:   December 16, 2013
 
Title:
Chairman of the Board
 
 
Date:
December 16, 2013


 
-4-

--------------------------------------------------------------------------------